        Case 2:15-cr-00550-GJP Document 75 Filed 12/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 15-00550
LAMIR BRADLEY


                                     ORDER

      AND NOW, this 28th day of December 2020, upon consideration of Lamir

Bradley’s Motion for Release (ECF No. 60) and Supplemental Motion for Release (ECF

No. 66), and the Government’s Response (ECF No. 70) and associated exhibit (ECF No.

71), it is ORDERED that the Motions are DENIED.




                                             BY THE COURT:




                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
